Citation Nr: 0919027	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-14 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle injury.

2.  Entitlement to service connection for residuals of right 
knee injury.

3.  Entitlement to service connection for residuals of 
umbilical hernia repair.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from December 1981 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The evidence of record does not show a current right 
ankle disorder related to active duty service.

2.  The evidence of record does not show a current right knee 
disorder related to active duty service.

3.  The Veteran's residuals of umbilical hernia repair were 
incurred during his active duty service.


CONCLUSIONS OF LAW

1.  Residuals of right ankle injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Residuals of right knee injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Residuals of umbilical hernia repair were incurred in 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008); Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

As for his service connection claims herein, the RO's October 
2003 and August 2004 letters advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

As for his claim seeking service connection for a right ankle 
disorder, the Veteran was scheduled for a VA examination to 
determine the existence and etiology of this condition in 
August 2008.  The notification letter for this examination, 
sent to the Veteran's address of record, is included in his 
claims folder, as well as a report of contact noting that he 
failed to report for it.  Moreover, the Veteran's failure to 
attend this examination is noted in the RO's September 2008 
supplemental statement of the case.  Under these 
circumstances, this issue is ripe for adjudication.  See 
38 C.F.R. § 3.655 (2008); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not a one-way street.  If 
a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").  As 
for his claim seeking service connection for residuals of 
right knee injury, the Veteran has not provided any evidence 
of a current right knee disorder.  Accordingly, a medical 
opinion regarding this issue is not required.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  As for his remaining 
claim, the Board's decision herein is granting service 
connection for residuals of umbilical hernia repair.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis herein focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

A. Residuals of Right Ankle Injury

In this case, the Veteran is seeking service connection for 
residuals of a right ankle injury.  Specifically, he 
testified that he fractured his right ankle while playing 
basketball on active duty service.  See RO Hearing 
Transcript, p. 1 (June 30, 2005).  As a result of this 
injury, he reported that his right ankle was placed in a cast 
for about six weeks.  Id., p. 2.

Historically, the Veteran served in the Air Force from 
December 1981 to November 1983.  A review of his service 
treatment records revealed treatment for a twisted right 
ankle, while playing basketball, in December 1982.  X-ray 
examination of the right ankle was negative.  The report 
noted that this condition was treated with a splint.  A 
follow up treatment report, dated six days later in January 
1983, noted that the ankle "feels good".  Physical 
examination revealed minimal lateral ankle edema and slight 
tenderness.  The report concluded with an assessment of ankle 
strain, may mobilize, and prescribed further treatment by ACE 
bandage.  No additional treatment was indicated.  On his 
October 1983 separation examination, physical examination 
revealed the right lower extremity to be normal.  

In September 2003, the Veteran filed his present claim 
seeking service connection for residuals of right ankle 
injury.  In support of his claim, he identified VA treatment 
records, dated in June 1988, showing treatment for a right 
ankle injury occurring hours earlier while playing 
basketball.  Physical examination of the right ankle revealed 
tenderness and swelling.  An orthopedic consultation, 
conducted the following day, revealed objective findings of 
pain in both the medial and lateral joint line, with moderate 
swelling.  X-ray examination revealed a small avulsion 
fracture of the medial mallosity.  The Veteran's right ankle 
was then placed in a short leg walking cast.

A follow-up treatment report, dated in July 1988, noted that 
the Veteran's right ankle was removed from its cast.  
Physical examination revealed slight tenderness over the 
medial malleolus region and stiffness in the tibial-taler 
joint.  A subsequent treatment report, dated in July 1988, 
noted the Veteran's history of having been treated for a 
right ankle injury on June 15, 1988.  The report noted 
residual right lateral foot and medial malleolar pain with 
weight bearing.  It concluded with an impression of status 
post right ankle injury with questionable medial malleolar 
fracture.  No subsequent right ankle treatment was indicated.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a 
current disability exists if the diagnosed disability is 
present at the time the claim is filed or during the pendency 
of the claim, even if the disability resolves prior to 
adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can 
be no valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  

In this case, other than the Veteran's contentions, the 
record contains no competent evidence of a current diagnosis 
of right ankle disorder.  While there is post service 
treatment for a right ankle injury, this treatment occurred 
over five years prior to the Veteran having filed his claim 
herein.  See McClain, 21 Vet. App. 319.  Without a current 
showing of a right ankle disorder, service connection is not 
warranted in this matter.  

Even if the Board were to accept the post service treatment 
for a right ankle injury in 1988 as evidence of a current 
right ankle disorder, there is no evidence of record linking 
this condition to the Veteran's military service.  Post 
service treatment records refer to a post service right ankle 
injury occurring in June 1988.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  The 
records contain no reference at all as to the Veteran's 
history of an inservice right ankle injury or any residuals 
arising there from.  Moreover, as noted above, the Veteran 
failed to report for the examination scheduled for him 
concerning this claim.

As the Veteran has no competence to give a medical opinion on 
the current diagnosis of a condition or an opinion relating 
any current ankle disorder to his military service, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), the Board 
concludes that the preponderance of the evidence is against a 
finding that the Veteran has a current right ankle disorder 
related to his military service.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As 
the preponderance of the evidence is against the claim for 
service connection for residuals of a right ankle injury the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Residuals of Right Knee Injury

In this case, the Veteran is seeking service connection for 
residuals of right knee injury.  Specifically, he testified 
that he developed a right knee disorder secondary to his 
inservice duties, including marching in heavy boots, having 
to stand at attention for long periods of time, and playing 
football.  He further recalled a specific incident in which 
he stepped into a hole and his knee popped.  See RO Hearing 
Transcript, p. 4 (June 30, 2005).  

On his October 1983 separation examination, the report noted 
his history of a trick or locked knee causing occasional 
pain.  It also noted that he had been treated for this 
condition with physical therapy in December 1982.  Physical 
examination at that time revealed the Veteran's right lower 
extremity to be normal.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich, 104 
F.3d 1328 (Fed. Cir. 1997); McClain, 21 Vet. App. 319; 
Brammer, 3 Vet. App. 223.  

In this case, other than the Veteran's contentions, the 
record contains no competent evidence of a current right knee 
disorder.  Without a current showing of a right knee 
disorder, service connection is not warranted in this matter.

As the Veteran has no competence to give a medical opinion on 
the diagnosis of a condition, see Espiritu, 2 Vet. App. 492, 
the Board concludes that the preponderance of the evidence is 
against a finding that the Veteran has a current right knee 
disorder related to his military service.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.  As the 
preponderance of the evidence is against the claim for 
service connection for residuals of a right knee injury the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

C.  Residuals of Umbilical Hernia Repair

Based on the totality of the evidence, the Board finds that 
service connection for residuals of umbilical hernia repair 
is warranted.  

38 C.F.R. § 3.304(b) provides that the Veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry and the presumption of soundness arises.  The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  

Initially, the Board notes that the Veteran's November 1981 
enlistment examination noted that his abdomen and viscera 
were normal.  Accordingly, the presumption of soundness 
applies.  Nevertheless, the Board finds that clear and 
unmistakable evidence demonstrates that the Veteran had a 
pre-existing umbilical hernia at the time of his entrance 
into military service in November 1981.  In support of this 
conclusion, the Board points an October 1983 hospitalization 
report noted his history of an umbilical hernia since birth.  
Moreover, the Veteran testified that this condition has been 
present since birth.  See RO Hearing Transcript, p. 5.  

The Board also finds, however, that the Veteran's pre-
existing umbilical hernia was aggravated by his military 
service.  In making this determination, the Board notes that 
a hospitalization report, dated in October 1983, noted that 
the Veteran's "umbilical hernia has been causing increasing 
abdominal discomfort."  As a consequence, he underwent an 
inservice umbilical hernia repair.  There is no clear and 
unmistakable evidence that this condition was not aggravated 
by service.  As such, the presumption of sound condition at 
entry to service attaches.  See Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); 38 C.F.R. § 3.304(b) (2008).

As the Veteran is presumed to have been in sound condition 
when he entered military service, and given the inservice 
evidence of his having underwent umbilical hernia repair 
during his military service, as well as the notation of an 
umbilical scar on his October 1983 discharge examination, the 
Board finds that the competent medical evidence demonstrates 
that residuals of umbilical hernia repair was incurred during 
the Veteran's active duty service.  As such, service 
connection is warranted for this disability.




ORDER

Service connection for residuals of right ankle injury is 
denied.

Service connection for residuals of right knee injury is 
denied.

Service connection for residuals of umbilical repair is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


